Case 6:19-cv-00527-JCB Document 158 Filed 02/11/21 Page 1 of 7 PageID #: 2004




                                 No. 6:19-cv-00527

                               John DeYoung et al.,
                                     Plaintiffs,
                                         v.
                            Dillon Logistics, Inc. et al.,
                                    Defendants.


                                      ORDER

               Before the court is plaintiff DeYoung’s motion for spolia-
           tion instructions (Doc. 64) and defendants’ response in oppo-
           sition. Doc. 69. The motion requests two separate instructions
           dealing with the following: (1) the destruction of defendant
           Hines’s cellphone and (2) the disappearance of text messages
           and a deleted logbook. See Doc. 64 at 9. For the reasons set
           forth below, DeYoung’s motion is granted in part.
                                     Standards
               “A federal court has the inherent power to sanction a party
           who has abused the judicial process by spoliating evidence.”
           Smith v. Chrysler Grp., LLC, No. 1:15-CV-218, 2016 WL
           7741735, at *3 (E.D. Tex. Aug. 31, 2016) (citation omitted).
           “Spoliation is the destruction or the significant and meaning-
           ful alteration of evidence.” Id. (quoting Rimkus Consulting
           Grp., Inc. v. Cammarata, 688 F. Supp. 2d 598, 612 (S.D. Tex.
           2010)). “Mere destroying or altering of evidence, however,
           does not necessarily mean that a party has engaged in sanc-
           tion-worthy spoliation.” Id. (citing Ashton v. Knight Transp.,
           Inc., 772 F. Supp. 2d 772, 789-800 (N.D. Tex. 2011)). Instead,
           “parties are required to take care in, but not extraordinary
           measures, to preserve evidence.” Id. (quoting Allstate Texas
           Lloyd’s v. McKinney, 964 F. Supp. 2d 678, 684 (S.D. Tex. 2013)).
              A party seeking spoliation sanctions must establish:
Case 6:19-cv-00527-JCB Document 158 Filed 02/11/21 Page 2 of 7 PageID #: 2005




               1. the existence of a duty to preserve evidence;
               2. a culpable breach of that duty; and
               3. resulting prejudice to the innocent party.
           Id. (citing Allstate, 964 F. Supp. 2d at 682). Moreover, the type
           of spoliation sanction selected “must be no harsher than nec-
           essary to respond to the need to punish or deter and to ad-
           dress the impact on discovery.” Id. (cleaned up).1
               Here, DeYoung’s motion only requests spoliation instruc-
           tions. To obtain spoliation instructions, the moving party
           “must demonstrate the spoliator’s bad faith.” Id. at *4 (citing
           Guzman v. Jones, 804 F.3d 707, 713 (5th Cir. 2015), among oth-
           ers). “The hallmark of the bad faith requirement is advantage-
           seeking behavior by the party with superior access to infor-
           mation necessary for the proper administration of justice.” Id.
           (cleaned up). Mere negligence is not enough. See id. (citations
           omitted).
                                     Hines’s cellphone
               Having compared Hines’s driving logs with his phone rec-
           ords, plaintiffs allege that Hines was texting, making phone
           calls, and driving all at once on the night of the collision. See
           Doc. 64-1 at 16-17. The records allegedly show that Hines’s
           phone was in use after the crash. See id. Defendants did not
           contradict this representation. See Doc. 69 at 2-3.
               Plaintiffs’ attorneys sent a letter to Hines 17 days after the
           collision asking him to turn over his phone. See Doc. 64-2. This
           request to turn over the phone was communicated to Hines
           by Dillon’s attorneys. Doc. 64-3 at 99:06-99:22. But by the time
           plaintiffs’ attorney received the phone six months later, the
           phone was destroyed. See id. at 99:06-100:06. Ultimately,


               1 See Smith, 2016 WL 7741735, at *3 (“Appropriate remedies may in-
           clude awarding attorney’s fees, deeming certain facts admitted, giving an
           adverse inference instruction to the jury, excluding evidence or expert tes-
           timony, striking pleadings, entering a default judgment, and dismissing
           the case entirely.”) (citing Allstate, 964 F. Supp. 2d at 683).


                                              -2-
Case 6:19-cv-00527-JCB Document 158 Filed 02/11/21 Page 3 of 7 PageID #: 2006




           Hines invoked his Fifth Amendment rights against self-in-
           crimination when asked about the cellphone’s destruction.
           Doc. 64-8 at 14:23-15:18.
                Plaintiffs argue that the cellphone was relevant to the case
           because it could have demonstrated that “Hines was dis-
           tracted when he caused the death of Kimberly DeYoung” or
           that “Hines’ direct supervisor at Dillon, Brian Hogg, was sub-
           jectively aware of Hines’ cellphone use and abuse.” Doc. 64 at
           5. According to plaintiffs, Hines was “texting and calling
           around the time of the wreck, so he knew that would be an
           issue in any case against him, civil or criminal.” Id at 6. Fur-
           ther, “Dillon told Hines that the phone was being sought [by]
           opposing attorneys and he needed to turn it over.” Id. Plain-
           tiffs also argue that Hines’s invocation of his Fifth Amend-
           ment rights justifies an adverse inference and a spoliation in-
           struction. See id. at 6 (citing Hinojosa v. Butler, 547 F.3d 285, 291
           (5th Cir. 2008)). Defendants have only offered a single argu-
           ment with regards to this portion of plaintiffs’ motion: that
           Hines’s invocation of his Fifth Amendment rights “is not evi-
           dence” of spoliation. Doc. 69 ¶ 9.
              1. A duty to preserve evidence arises when a party reason-
           ably anticipates litigation. See Fujitsu Ltd. v. Federal Express
           Corp., 247 F.3d 423, 436 (2d Cir. 2001). The defendants do not
           argue whether Hines had a duty to preserve his cellphone be-
           cause he was given notice of its importance to anticipated lit-
           igation within days of the collision. If Hines was on his phone
           the night of the accident—which is not disputed by defend-
           ants—then it was reasonable to assume that Hines’s phone
           was relevant to the reasonably anticipated claims plaintiffs
           would file.
               2. Bad faith is required to justify spoliation instructions.
           See Rimkus, 688 F. Supp. 2d at 642. Usually, this factor involves
           some analysis of the stated reasons for the destruction of evi-
           dence. See id. at 643 (“The defendants’ proffered reasons and
           explanations for deleting or destroying the emails and


                                           -3-
Case 6:19-cv-00527-JCB Document 158 Filed 02/11/21 Page 4 of 7 PageID #: 2007




           attachments are inconsistent and lack record support.”). Here,
           no explanation has been offered because Hines invoked his
           Fifth Amendment rights when asked about the phone’s de-
           struction.
               Defendants argue that the invocation of Hines’s Fifth
           Amendment rights is irrelevant to this spoliation analysis.
           However, the only court opinion to discuss this question in
           any length reached the opposite conclusion. After the collapse
           of Enron, a civil lawsuit in the Southern District of Texas
           turned on destroyed evidence. See In re Enron Corp. Sec., De-
           rivative & Erisa Litig., 762 F. Supp. 2d 942, 1006 (S.D. Tex. 2010).
           The Southern District ultimately found that an employee’s in-
           vocation of his Fifth Amendment rights supported a “reason-
           able inference in favor” of the party moving for spoliation
           sanctions. See id. There, as here, the former Enron employee
           had complete control over the destroyed evidence. See id.
               Nonetheless, the record supports a bad faith finding re-
           gardless of Hines’s invocation of his rights. DeYoung has pro-
           duced evidence establishing that the phone was functioning
           after the collision. That evidence, combined with the phone’s
           utter destruction, supports a bad faith finding. Requiring
           more evidence would place an insurmountable burden on
           movants. See Rimkus, 688 F. Supp. 2d at 616 (emphasizing that
           the evidentiary burden placed on the moving party cannot be
           so insurmountable that the spoliating party is insulated from
           sanction). DeYoung has met his burden in establishing bad
           faith.
               3. “Case law in the Fifth Circuit indicates that an adverse
           inference instruction is not proper unless there is a showing
           that the spoliated evidence would have been relevant.” See id.
           at 617 (citing Condrey v. SunTrust Bank of Ga., 431 F.3d 191, 203
           n.8 (5th Cir. 2005)). One court stated that “before an adverse
           inference may be drawn, there must be some showing that
           there is in fact a nexus between the proposed inference and
           the information contained in the lost evidence.” Consol.


                                          -4-
Case 6:19-cv-00527-JCB Document 158 Filed 02/11/21 Page 5 of 7 PageID #: 2008




           Aluminum Corp. v. Alcoa, Inc., 244 F.R.D. 335, 346 (M.D. La.
           2006). In cases like this one, courts often look to evidence of
           what the destroyed information might have contained. See
           Rimkus, 688 F. Supp. 2d at 645 (“Between the records the de-
           fendants did produce, the deleted record Rimkus obtained
           from other sources, and other evidence of the contents of the
           deleted lost records, . . . . [t]he evidence . . . shows that some
           would have been favorable to Rimkus.”).
               Here, the record is replete with evidence suggesting that
           the phone would have obtained evidence core to DeYoung’s
           claims. The phone logs and the subpoenaed AT&T records ob-
           tained by DeYoung show that Hines was texting his supervi-
           sor during the night of the collision. See Doc. 64-1 at 15-16.
           Hines also was texting Rachel Hernandez during his trip, and
           she has admitted that her text exchanges with Hines may have
           been “inappropriate.” See Doc. 64-6 at 20:24-21:08; 21:25-22:20.
           The content and timing of these texts would have been rele-
           vant to DeYoung’s claims.
               In conclusion, the court grants DeYoung’s request for spo-
           liation instruction against Hines. The adverse inference in-
           structions outlined in DeYoung’s motion are appropriate, as
           the instruction will “restore the prejudiced party to the same
           position he would have been in absent the wrongful destruc-
           tion of evidence by the opposing party.” West v. Goodyear Tire
           & Rubber Co., 167 F.3d 776, 779 (2d Cir. 1999).
              Hogg’s destroyed text messages and the destroyed log
               In addition to the destroyed phone, text messages and a
           logbook were also lost after the crash and before they could
           be turned over in discovery. Brian Hogg was Hines’s supervi-
           sor. See Doc. 64-4 at 10:21-10:23. According to DeYoung, evi-
           dence in the record suggests that Hogg was texting with
           Hines at the time of the wreck. See Doc. 64-1 at 15-17.




                                         -5-
Case 6:19-cv-00527-JCB Document 158 Filed 02/11/21 Page 6 of 7 PageID #: 2009




           Nonetheless, the text messages between Hogg and Hines are
           no longer available. See Doc. 64-5.2
               DeYoung argues that Hogg’s admission that he suspected
           “from the get-go” that Hines had possibly been on his phone
           at the time of the wreck demonstrates that he “knew in the
           very moments after his wreck that Hines’ cellphone use could
           be at issue, but he deleted those text messages anyway.” Doc.
           64 at 7. DeYoung argues that defendants were put on notice
           within two weeks of the collision that cellphone evidence
           needed to be preserved. See id. at 8.
               Dillon also failed to preserve its logbook even though
           DeYoung requested that Dillon preserve Hines’s driving logs
           three days after the collision. See Doc. 64-7. As a result,
           DeYoung only has the use of three weeks’ worth of logs, in-
           stead of the six months it otherwise would have had at its dis-
           posal.
               The court need not delve into all the relevant factors on
           this second spoliation request because there is a critical lack
           of evidence suggesting bad faith. Unlike the complete de-
           struction of an otherwise operational cellphone by Hines, the
           mere deletion of text messages is commonplace. The lack of
           evidence suggesting bad faith is dispositive.
               Similarly, Dillon has pointed to the testimony of one of its
           employees, Ms. Rebecca Wesley, to show that the failure to
           preserve the logbook was an accident on her part. See Doc. 69
           at 6-7. While this may amount to negligence, it is not enough
           to suggest bad faith. See Vick v. Employment Comm’n, 514 F.2d
           734, 737 (5th Cir. 1975) (“Mere negligence is not enough, for it
           does not sustain an inference of consciousness of a weak
           case.”).



               2 The court avoids any characterization of what happened to the texts
           because the parties dispute whether they were deleted at all. See Doc. 69
           at 5. Defendants dispute that the text messages were deleted but concede
           that they are somehow no longer on Hogg’s phone. See id.


                                             -6-
Case 6:19-cv-00527-JCB Document 158 Filed 02/11/21 Page 7 of 7 PageID #: 2010




                                     Conclusion
               For the foregoing reasons, the court partially grants
           DeYoung’s motion for spoliation instructions. Doc. 64. The
           following instruction will be used at trial:
               “Ladies and gentlemen of the jury, if you find that defendant
           Antony Hines willingly destroyed or failed to preserve evidence,
           specifically his cellphone, you may infer that Antony Hines did so
           because the evidence would have been damaging to his case.”


                               So ordered by the court on February 11, 2021.



                                               J. C AMPBELL B ARKER
                                             United States District Judge




                                         -7-
